DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  Regarding claim 1 (lines 29-31), the phrase “the processing module simultaneously performs the scribing laser unit, the first heating laser unit and the first cooling unit, or simultaneously performs the scribing laser unit, the second heating laser unit and the second cooling unit” should be reverted to the previous claim language to simultaneously controls to better reflect the invention. Appropriate correction is required.

Specification
The amendment filed December 28, 2020 (and September 3, 2019) is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Regarding claim 1 (lines 27-30), the phrase “wherein the processing module simultaneously controls the scribing laser unit, the first heating laser unit and the first cooling unit, or to simultaneously controls the scribing laser unit, the second heating laser unit and the second cooling unit” is new matter. Para 0040 of the disclosure (filed December 28, 2020), sets forth that the processing module selectively controls the scribing laser unit, the first heating unit and the first cooling unit OR the scribing laser unit, the second heating unit and the second cooling unit…and it shall be noted that the first heating laser unit 11 and the cooling unit 14A, or the second heating laser unit 12 and the another cooling unit 14B simultaneously heats and cools the brittle object, respectively. There is no mention in the disclosure of the processing module scribing, heating, and cooling simultaneously. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons set forth above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,642,483 to You et al. in view of US Patent No. 6,420,678 to Hoekstra.
Regarding claim 1, You teaches a brittle object cutting apparatus for cutting a brittle object, comprising:
a scribing laser unit (Fig. 3), configured to emit a scribing laser to scribe a brittle object by a scribing focusing spot (19, see Figure 5, below), provided by a focusing optic (3) of the optical path of the scribing laser onto the surface of the brittle object, wherein the scribing laser is capable of scribign a plurality of first axis diving lines with a predetermined length, originated from an edge of the brittle object, on the brittle object,
a first heating laser unit (5), configured to emit a first heating laser to heat the brittle object by a first heating laser focusing spot (8), provided by a focusing optic (7) of an optical path of the first heating laser onto a surface of the brittle object a certain distance from the first scribing focusing spot (Fig. 3); 
a second heating laser unit (13), configured to emit a second heating laser to heat the brittle object by a second heating laser focusing spot, provided by a focusing optics (15) of an optical path of the second heating laser onto the surface of the brittle object on the certain distance from the scribing laser focusing spot (Fig. 3), 
a first cooling unit (10), configured to provide a first coolant spot (the cooling unit is a quencher that will emit coolant to form a plurality of spots) to cool the brittle object, and the first coolant spot being disposed onto a surface of the brittle object directly behind the first laser focusing spot of the first heating laser unit, and not between the scribing laser focusing spot and the first laser heating focusing spot; 
a second cooling unit (30), configured to provide a second coolant spot to cool the brittle object, and the second coolant spot being disposed onto a surface of the brittle object directly behind the second heating laser focusing spot of the second heating laser unit, and not between the scribing laser focusing spot and the second laser heating focusing spot,
Note, the negative limitation with respect the location of the cooling unit relative to the scribing laser focusing spot and the first laser heating focusing spot does not introduce new matter, since the structural arrangement was originally disclosed. It has been interpreted the scribing laser forms a plurality of spots on the brittle object as indicated by dotted line 19. Further, it has been interpreted since the first and second heating laser units are the same type 

    PNG
    media_image1.png
    840
    1074
    media_image1.png
    Greyscale

You teaches the beams emitted from the scribing unit and the breaking process (inclusive of the heating laser and cooling laser) can be continuous or pulse type (Col. 6, lines 6-11). In other words, You teaches selectively controlling the scribing laser unit, the first heating unit and cooling unit which are capable of cutting along one of a plurality of first-axis dividing lines on the brittle object, but does not teach a processing module is configured to selectively and simultaneously performs the above units,
while cutting the brittle object in a first machining direction along one of the plurality of first-axis or second-axis dividing lines, the processing module performs the scribing laser unit to scribe the brittle object, and controls the first heating laser unit and the first cooling unit to perform the heating and cooling processes on the brittle object following a scribing line, the scribing focusing spot, and the first heating laser focusing spot, and the first coolant spot being applied to the brittle object at different positions, and along a same dividing line at a same time or with a predetermined consequence delays between the scribing laser unit, the first heating laser unit, and the first cooling unit.
	Hoekstra teaches a processing module (40) to control the scribing laser unit, the first heating laser unit and the first cooling unit (Fig. 2, Col. 6, lines 64-67, Col. 7, lines 1-2, Col. 9, lines 66-67, Col. 10, lines 1-3, Col. 12, lines 25-30) and further provides a teaching that the processing module can be a computer (which is programmable to accomplish controlling the controller in both a selective and simultaneous manner) which enables a user to set and modify settings of the controlled devices to optimize separation.
	It would have been obvious to one before the effective filing date of the invention to provide You with a processing module as taught by Hoekstra permit the user to set and modify settings of the controlled devices to optimize separation (Col. 12, lines 25-30).
Providing You with a processing module as taught by Hoekstra would lead to controlling the cutting apparatus to be capable of cutting the brittle object in a first machining direction along one of the plurality of first-axis or second-axis dividing lines, the processing module controlling the scribing laser unit to scribe the brittle object, and controlling the first heating laser unit and the first cooling unit to be capable of performing heating and cooling processes on the brittle object following the scribing line, the scribing laser, and the first heating laser, and the first coolant spot being capable of being applied to the brittle object at the different positions, and along the same dividing line at a same time or with the predetermined consequence delays between the scribing laser unit, the heating laser unit, and the first cooling unit to heat the same object's dividing line length due to the existing certain distance between the focusing spots of the scribing laser unit and the heating laser unit. Controlling the cutting module would further be capable of controlling the apparatus to be capable of cutting the brittle object in a second machining direction opposite to the first direction, the processing module controls the scribing laser unit to scribe, and controls the second heating laser unit and the second cooling unit to be capable of performing the heating and cooling processes on the brittle object following the scribing line, the scribing laser, and the second heating laser, and the second coolant being applied to the brittle object at the different positions at a same time or with the predetermined consequence delays between the scribing laser unit, the heating laser unit, and the second cooling unit to heat the same object's dividing line length due to the existing certain distance between the focusing spots of the scribing laser unit and the heating laser unit.

Regarding claim 1, You teaches a first and second heating laser arrangement for heating substrate, but does not teach a first and second laser arrangement are respectively located on opposite sides of the scribing laser.
	Hoekstra teaches a first and second laser arrangement (46,48), which is a breaking unit, and arranged on opposite sides of the scribe line.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide You with a first and second laser arrangement as taught by Hoekstra to maintain heating the micro crack and creating tensile forces for separating the workpiece which is advantageous in producing a quality cut section (Col. 2, lines 29-32, You). Providing the first and second laser arrangements of You on opposing sides of the scribe line as taught by Hoekstra is merely an obvious variant, depending on the desired breaking of the object. This modification would not alter the functionality of device.
	In re claim 2, modified You teaches wherein the scribing laser is capable of scribing the plurality of second-axis dividing lines along the full length of the brittle object or only scribes intersections with the plurality of first-axis dividing lines with the predetermined lengths along the full length of the brittle object.

	
	In re claim 4, a brittle object cutting apparatus for cutting a brittle object, comprising:
a scribing laser unit (Fig. 3), configured to emit a scribing laser to scribe a brittle object by a scribing focusing spot (19, see Pg. 15, above), provided by a focusing optic (3) of the optical path of the scribing laser onto the surface of the brittle object; 
a heating laser unit (5), configured to emit a heating laser to heat the brittle object by a heating laser focusing spot; 
a first light guide unit (6), configured to selectively guide the heating laser to heat the brittle object via a first optical path; 
a first cooling unit (10), configured to provide a first coolant spot to cool (the cooling unit is a quencher that will emit coolant to form a plurality of spots) the brittle object, and the first cooling unit's spot being disposed onto the surface of the brittle object directly behind the first laser focusing spot of the scribing laser unit; 
a second cooling unit (30), configured to provide a second coolant spot (the cooling unit is a quencher that will emit coolant to form a plurality of spots) to cool the brittle object, and the second cooling unit's spot being disposed onto the surface of the brittle object directly behind the second laser focusing spot of the scribing laser unit.
You teaches the beams emitted from the scribing unit and the breaking process (inclusive of the heating laser and cooling laser) can be continuous or pulse type (Col. 6, lines 6-11). In other words, You teaches selectively controlling the scribing laser unit, the first heating unit and cooling unit but does not teach a processing module is configured to selectively control the scribing laser unit, the heating laser unit, the first light guide unit, the first cooling unit and the second cooling unit to cut along one of a plurality of first axis dividing lines of the brittle object and 
while cutting the brittle object in a first machining direction along the one of the plurality of first-axis or second-axis dividing lines, the processing module controls the scribing laser unit to scribe the brittle object, and controls the first heating laser unit and the first cooling unit to perform the heating and cooling processes on the brittle object following the scribing line, the scribing laser focusing spot, and the heating laser focusing spot, and the first coolant spot being applied to the brittle object at the different positions, and along the same dividing line at a same time or with the predetermined consequence delays between the scribing laser unit, the heating laser unit, and the first cooling unit; and 
while cutting the brittle object in a second machining direction opposite to the first direction, the processing module controls the scribing laser unit to scribe the brittle object, and controls the heating laser unit and the second cooling unit to perform the heating and cooling processes on the brittle object following the scribing line, the scribing laser focusing spot, and the heating laser, and the second coolant being applied to the brittle object at the different positions at a same time or with the predetermined consequence delays between the scribing laser unit, the heating laser unit, and the second cooling unit.
Hoekstra teaches a processing module (40) to control the scribing laser unit, the first heating laser unit and the first cooling unit (Fig. 2, Col. 6, lines 64-67, Col. 7, lines 1-2, Col. 9, lines 66-67, Col. 10, lines 1-3, Col. 12, lines 25-30) and further provides a teaching that the processing module can be a computer (which is programmable to accomplish controlling the controller in both a selective and simultaneous manner) which enables a user to set and modify settings of the controlled devices to optimize separation.
	It would have been obvious to one before the effective filing date of the invention to provide You with a processing module as taught by Hoekstra permit the user to set and modify settings of the controlled devices to optimize separation (Col. 12, lines 25-30, Hoekstra).
apparatus to be capable of cutting the brittle object in a first machining direction along one of the plurality of first-axis or second-axis dividing lines, the processing module controls the scribing laser unit to scribe the brittle object, and controls the first heating laser unit and the first cooling unit to be capable of performing the heating and cooling processes on the brittle object following the scribing line, the scribing laser, and the first heating laser, and the first coolant spot being capable of being applied to the brittle object at the different positions, and along the same dividing line at a same time or with the predetermined consequence delays between the scribing laser unit, the heating laser unit, and the first cooling unit to heat the same object's dividing line length due to the existing certain distance between the focusing spots of the scribing laser unit and the heating laser unit; and 
controlling the cutting module would further be capable of controlling the apparatus to be capable of cutting the brittle object in a second machining direction opposite to the first direction, the processing module controls the scribing laser unit to scribe, and controls the second heating laser unit and the second cooling unit to be capable of performing the heating and cooling processes on the brittle object following the scribing line, the scribing laser, and the second heating laser, and the second coolant being applied to the brittle object at the different positions at a same time or with the predetermined consequence delays between the scribing laser unit, the heating laser unit, and the second cooling unit to heat the same object's dividing line length due to the existing certain distance between the focusing spots of the scribing laser unit and the heating laser unit.

Regarding claim 4, You teaches a first and second heating laser arrangement for heating substrate, but does not teach a second light guide unit configured to guide the heating laser passing near the moved aside first light guide unit to the brittle object via a second optical 
Hoekstra teaches a light guiding unit which is configured to move (Fig. 18, 140) and guide a laser passing near a first light guide (142) to heat the brittle object via a second heating optical path, wherein the first (46) and second optical paths (144) are located on opposite sides of the scribing path without an interferences of each other when the first and second optical paths are scribing optical paths are emitted on the brittle object. 
It would have been obvious to one before the effective filing date of the invention to provide You with movable light guide arrangement to work alongside another light guide arrangement as taught by Hoekstra to maintain heating the micro crack and creating tensile forces for separating the workpiece which is advantageous in producing a quality cut section (Col. 2, lines 29-32, You). Providing You with the movable light guide arrangement also permits the laser to be directed to specific areas of the brittle object. 
	In re claim 5, modified You teaches wherein while cutting in the first machining direction, the scribing laser is capable of radiating through the focusing optics of the scribing optical path and the heating laser radiates through the focusing optics (Fig. 3, You) of the first heating optical path, the scribing laser and the heating laser are capable of being applied to the brittle object simultaneously or with the predetermined delays, and the first coolant spot cools the heated brittle object right after first heating  spot focused by the focusing optics of the heating optical path, and while cutting in the second machining direction, the scribing laser is capable of radiating through the focusing optics of the scribing optical path and the second heating laser radiates through the focusing optics of the heating optical path (Fig. 3, You), the scribing laser and the heating laser are capable of being applied to the brittle object simultaneously with the predetermined delays, and the second coolant spot cools the heated brittle object right after the second heating laser's spot, focused by the focusing optics of the second heating optical path.
is capable of scribing the plurality of first-axis dividing lines with a predetermined length, originated from an edge of the brittle object, on the brittle object, and the scribing laser is capable of scribing the plurality of second-axis dividing lines along the full length of the brittle object.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,642,483 to You et al. in view of US Patent No. 6,423,930 to Matsumoto.
In re claim 7, You teaches a method of cutting a brittle object with a first-axis dividing line, comprising steps of:
providing a scribing laser unit (Fig. 3) to emit a scribing laser; 
providing a first heating laser unit (5) to emit a first heating laser to heat the brittle object; 
providing a second heating laser unit (13) to emit a second heating laser to heat the brittle object; 
providing a first cooling unit (10) to provide a first coolant spot to cool the brittle object; 	providing a second cooling unit (30) to provide a second coolant spot to cool the brittle object; 
scribing the brittle object by emitting the scribing laser along the one a first-axis (Fig. 1) dividing line on the brittle object, and 
heating the brittle object by selectively applying the first heating laser and cooling the heated brittle object via the first coolant spot (provided by 10) provided by the first cooling unit right after heating by the first heating laser (5) along the plurality of first-axis dividing lines on the brittle object; and
 wherein a focusing optic (7) of an optical path of the first heating laser is provided to focus the first heating laser to a first heating laser focus spot (8); a focusing optic (14) of an optical path of the second heating laser is to focus the second heating laser to a second heating laser focusing spot (Fig. 3).

	wherein the first coolant spot (Fig. 3, created via 10) is disposed onto the surface of the brittle object directly behind a first heating laser focusing spot of the first heating unit (notches 21) that is placed behind or on the certain distance from a first laser focusing spot (8); and 
wherein the second coolant spot (spot form via 30) is disposed onto the surface of the brittle object directly behind a second heating laser focusing spot (Fig. 3) of the second heating laser unit that is a certain distance from the second focusing spot (Fig. 3) of the scribing laser.

Regarding claim 7, You teaches a dividing line and in the event one may argues You does not teach a plurality of plurality of first and second dividing lines, Matsumoto teaches in the art of brittle objects having a plurality of dividing lines.
It would have been obvious to one before the effective filing date of the invention to provide the brittle object of You with a plurality of first and second axis dividing lines as taught by Matsumoto to prevent unnecessary large chippings when crossing the first and second divide lines (Col. 2, lines 13-15, Matsumoto).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. in view of Matsumoto, as applied to the above claims, and in further of Hoekstra.
In re claim 8, modified You teaches adjusting emitting positions of the first and second laser, respectively, but does not teach emitting positions of the first and second heating lasers are on lateral sides of the scribing laser on the brittle object.

	It would have been obvious to one before the effective filing date of the invention to provide modified You with a first and second laser arrangement as taught by Hoekstra to maintain heating the micro crack and creating tensile forces for separating the workpiece which is advantageous in producing a quality cut section (Col. 2, lines 29-32, You). Providing the first and second laser arrangements of You on opposing sides of the scribe line as taught by Hoekstra is merely an obvious variant, depending on the desired breaking of the object. This modification would not alter the functionality of device.

	In re claim 9, modified You teaches a machining direction of the scribing laser, the first heating laser and the coolant is opposite to another machining direction of the scribing laser, the second heating laser and the coolant. 
Note, You modified by both Matomosu and Hoekstra teach this limitation.  Matomosu teaches machining in a first direction and an opposite second direction. In other words, a portion of a plurality of the scribing lines in a first direction of Matsomou are oriented face to face with portions of the scribing lines in a second direction. 
	In re claim 10, modified You teaches controlling the scribing laser to scribe the plurality of first-axis dividing lines with a predetermined distance, originated from an edge of the brittle object, on the brittle object (Fig. 3).
	In re claim 11, modified You teaches controlling the scribing laser to scribe the plurality of second-axis dividing lines along the full length of the brittle object (Fig. 2, Matomosu).

Response to Arguments
Applicant's arguments filed November 10, 2021 have been fully considered but they are not persuasive. Applicant argues Para 0011 in the pending application provides support for the simultaneously performing the scribing laser unit, the first heating laser unit and the first cooling unit, or simultaneously performing the scribing laser unit, the second heating laser unit and the second cooling unit. After further consideration, the Examiner disagrees. Para 0011, in the specification as originally filed on November 13, 2017 recites the processing module, configured to selectively control the scribing unit, the first heating last unit, and the cooling unit, or the scribing unit, the second heating last unit, and the cooling unit. Similarly, Para 0040 filed December 28, 2020 recites the first heating laser 11 and cooling unit 14a or second heating laser unit 12 and another cooling unit 14b simultaneously heats and cools the brittle object. The specification filed both September 3, 2019 appears to introduce the new matter to simultaneously performing the scribing laser unit, the first heating laser unit and the first cooling unit, or simultaneously performing the scribing laser unit, the second heating laser unit and the second cooling unit. Therefore, the claimed subject matter to the newly added subject matter filed December 28, 2020 is new matter.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Applicant recites that one of the inventive features of the pending application is that the brittle objects are irradiated by the scribing laser followed by the heating laser followed by the coolant in both forward and reverse direction without rotating the brittle object, thereby saving cycle time of moving the brittle object, further improving efficiency and the throughput (Pg. 2, Arguments/Remarks filed 11/10/21) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues You does not teach simultaneously performing a scribing laser unit, a first heating laser unit, a first cooling unit, or a scribing laser unit, a second heating laser unit, and a second cooling unit. 


The Examiner encourages Applicant to establish contact to further discuss the 112 rejection and the inventive concept to the forward and reverse scribing, which has not yet been claimed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724